Exhibit 10.1


 
LOAN CONVERSION AGREEMENT
 
WHEREAS, from on or about April 23, 2010 through September 25, 2012, Discovery
Gold Corporation, a Nevada corporation (the “Company”), borrowed an aggregate of
$210,484.25 (the “Loans”) from Steven Ross, an individual residing at 2275 NW
150th St. Unit D Opa Locka, Florida, 33054 (“Steven Ross”);
 
WHEREAS, the Loans are due and payable on demand, together with accrued interest
thereon in the amount of $17,376.15, for a total balance due of  $227,860.40
(the “Debt”);
 
WHEREAS, the Company and Steven Ross wish to have the Debt satisfied through the
issuance of restricted shares of common stock of the Company;
 
NOW, THEREFORE, in consideration of the foregoing promises, the Company and
Steven Ross hereby agree as follows:
 
1.           Effective as of September 26, 2012, the Debt shall be repaid in its
entirety to Steven Ross through conversion into an aggregate of 1,515,266 shares
of the Company’s common stock (the “Shares”) at the conversion prices as set
forth in Schedule A attached hereto. The parties understand that the conversion
of the Debt and the issuance of the Shares are subject to the approval of Board
of Directors. Steven Ross understands that the certificates or other instruments
representing the Shares, until such time as the resale of the have been
registered under the Securities Act of 1933 Act or such legend is not otherwise
required pursuant to applicable law, shall bear any legend as required by the
"blue sky" laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
2.           The parties agree to execute and deliver such other documents or
agreements and to take such other action as may be reasonably necessary or
desirable for the implementation of this Agreement and the consummation of the
transactions contemplated hereby.
 
3.           The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
 
 
 

--------------------------------------------------------------------------------

 
4.           This Agreement (including the schedules and exhibits hereto)
represents the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof and can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is
sought.  No action taken pursuant to this Agreement, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
5.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
 
6.           If any provision of this Agreement is invalid or unenforceable, the
balance of this Agreement shall remain in effect.
 
7.           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any person or entity not a party to this Agreement except as provided
below.  No assignment of this Agreement or of any rights or obligations
hereunder may be made by either the Seller or the Purchaser (by operation of law
or otherwise) without the prior written consent of the other parties hereto and
any attempted assignment without the required consents shall be void.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Loan Conversion Agreement as
of September 26, 2012.




DISCOVERY GOLD CORPORATION




By: /s/ David Cutler
David Cutler
Chief Financial Officer








/s/ Steven Ross
Steven Ross
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule A

                 
Conversion
Shares to be Issued on
                 
Price
Conversion
                             
01/31/2012
 
Principal Balance at January 31, 2012
 
66,546.25
   
$0.10
665,463
   
01/31/2012
 
Interest Balance at January 31, 2012
 
10,228.46
   
$0.10
102,285
   
04/20/2012
 
Loan
     
7,438.00
   
$0.13
57,215
   
04/23/2012
 
Loan
     
3,000.00
   
$0.14
21,978
   
04/30/2012
 
Accrue interest to Steven Ross through 4/30/12
1,830.02
   
$0.14
12,797
   
05/18/2012
 
Loan
     
20,000.00
   
$0.11
180,995
   
06/26/2012
 
Loan
     
14,500.00
   
$0.14
101,399
   
07/25/2012
 
Loan
     
14,000.00
   
$0.14
97,902
   
07/31/2012
 
Accrue interest to Steven Ross for quarter ended 7/31/12
2,484.37
   
$0.18
13,650
   
08/22/2012
 
Loan
     
35,000.00
   
$0.33
105,581
   
09/07/2012
 
Loan
     
50,000.00
   
$0.34
147,929
   
09/25/2012
 
Accrue interest to Steven Ross for period ended 9/25/12
2,833.30
   
$0.35
8,072.08
Balance due to Steven Ross at 9/25/12
       
227,860.40
     
1,515,266





 
 
 

--------------------------------------------------------------------------------

 